IN THE
                         TENTH COURT OF APPEALS



                                No. 10-19-00175-CR

                     IN RE HARVEY LEE LANE: SEARCY


                               Original Proceeding



                          MEMORANDUM OPINION


      Relator’s Petition for Writ of Mandamus, filed on May 22, 2019, is denied. Relator’s

Motion for Temporary Relief, filed on the same date, is dismissed as moot.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied; motion dismissed
Opinion delivered and filed June 5, 2019
Do not publish
[OT06]